Detailed Action
	This action is responsive to an original application filed on 1/11/2021 with acknowledgement that this application is a 371 of PCT/EP2019/068447 and claims a priority date of 7/13/2018 to foreign application EP18183510.9.
	Claims 11-23 are currently pending.  Claim 11 is an independent claim.  Claims 1-10 and 24-25 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on January 31, 2022 is acknowledged.  Three pages of amended claims, one page of amended abstract, and one page of amended drawings were received on 1/31/2022.  The abstract and drawings are amended such that they are no longer objected to.  Claims 11-23 have been amended.  The amended claims are reviewed and are no longer rejected under 35 U.S.C. 112(b), however Claim 17 is now objected to as noted below. 
Claim Objections
Claim 17 is objected to because of the following informalities: 
In Claim 17 Lines 2-3, “the centre of the lower housing (2)” should be revised to “a centre of the lower housing (2)” to ensure proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,503,139 to McMahon et al. (“McMahon”) in view of US Patent 3,826,255 to Havstad et al. (“Havstad”).
As to Claim 11, McMahon discloses a device (Fig. 1 #10 “nebulizer”) for releasing an aerosol (Col. 4 Lines 14-15), comprising: 
a cylindrical upper housing (See Annotated Fig. 3, the upper housing is cylindrical in shape with a tapered cylindrical section) with:
5a cylindrical top protrusion (See Annotated Fig. 3) which extends downwards from a top wall so that a predetermined space (See Annotated Fig. 3) is formed between a circumferential inner side of the upper housing (See Annotated Fig. 3) and an outer side of the cylindrical top protrusion (See Annotated Fig. 3), 
wherein the cylindrical top protrusion comprises a protruding structure (Fig. 3 #108 “adaptor diffuser”) protruding downwards from the bottom end of the top protrusion (See Annotated Fig. 3), and 10wherein the upper housing comprises at least one opening (Fig. 3 #66 “aerosol outlet”) for releasing the dispersed aerosol; 
a cylindrical lower housing (See Annotated Fig. 3, the lower housing is cylindrical in shape with a tapered cylindrical section) with a bottom floor (Fig. 3 #20 “bottom wall”), further including:
a bottom opening (See Annotated Fig. 3) in the bottom floor of the lower housing;

a support frame (Fig. 3 #63 “spacers”) fixedly connected to the inner side of the bottom  floor and/or a side of the lower housing (See Annotated Fig. 3, the spacers are fixedly connected to an inner side of the bottom floor of the lower housing); and 
20a float (#46 “spray nozzle”, which can be seen in Annotated Fig. 3 floating in a liquid) that covers the cylindrical bottom protrusion (See Annotated Fig. 3), wherein an inner circumferential shape of the float matches an outer shape of the cylindrical bottom protrusion (See Annotated Fig. 3, an inner circumferential shape of the float appears to match an outer shape of the cylindrical bottom protrusion) and wherein the float is supported by the support frame so that a distance C (See Annotated Fig. 3-Detail) between the cylindrical bottom protrusion and the float is essentially the same over a whole circumference of the cylindrical bottom protrusion (Col. 4 Lines 8-10, See Annotated Fig. 3-Detail, the distance C appears to be the essentially the same over a whole circumference of the cylindrical bottom protrusion.  Note that for the purpose of examination the term “essentially” has been interpreted to mean “typically”.), wherein an upper portion of the cylindrical bottom protrusion and an upper portion of the float are tapered (See Annotated Fig. 3-Detail).  STOLMAR 21 PCT US 
Supplemental Preliminary AmendmentRegarRegarding Claim 11, McMahon does not disclose wherein a distance T from a top end of the cylindrical bottom protrusion to an inner side of a top end of the float is greater than the respective distance C (McMahon does not specifically disclose the values of a distance T or the distance C, See Annotated Fig. 3-Detail where the distance T appears to be less than the distance C).

a cylindrical upper housing (Fig. 10 #14 “nebulizer cap”); and 
a cylindrical lower housing (Fig. 10 #16 “jar”) with a bottom floor (Fig. 10 #62 “bottom surface”) further including:
a bottom opening (See Annotated Fig. 10) in the bottom floor of the lower housing; 
a cylindrical bottom protrusion (Fig. 10 #44 “air nozzle” which is shaped as a tapered cylinder) enclosing the bottom opening and protruding upwards so that a predetermined space (See Annotated Fig. 10) is provided between an inner side of the lower housing and an outer side of the cylindrical bottom protrusion forming a reservoir for the aerosol; 
a float (Fig. 10 #42 “aspirator cap”) that covers the cylindrical bottom protrusion (See Fig. 10), wherein an inner circumferential shape of the float matches an outer shape of the cylindrical bottom protrusion (See Fig. 11, showing a portion of the inner circumferential shape of the float and a portion of the outer shape of the cylindrical bottom protrusion matching) and wherein the float is supported so that a distance C (See Annotated Fig. 11) between the cylindrical bottom protrusion and the float is essentially the same over a whole circumference of the cylindrical bottom protrusion (See Annotated Fig. 11 and Fig. 12, the distance C of each channel 53 appears to be mostly constant around the circumference of the cylindrical bottom protrusion, and per Col. 10 Lines 60-67 any number of channels can be present, thus the distance C can be essentially the same over a whole circumference of the cylindrical bottom protrusion.  Note that for the purpose of examination, the term “essentially” has been interpreted to mean “typically”.), wherein an upper portion of the cylindrical bottom protrusion and an upper portion of the float are tapered (See Fig. 11), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McMahon such that the distance T from the top end of the cylindrical bottom protrusion to the inner side of the top end of the float is greater than the respective distance C, as taught by Havstad, for the purpose of drawing gas at a preferred rate relative to liquid when creating mist (See Col. 9 Line 52 – Col. 10 Line 12) in order to achieve optimum aerosol characteristics with a preferred particle size (See Col. 11 Lines 1-19). 
As to Claim 12, McMahon as applied to Claim 11 above further discloses wherein the lower housing or the 5upper housing comprises a side channel (Fig. 3 #116 “orifice”) for introducing the aerosol into the reservoir (Col. 5 Lines 21-25, See Annotated Fig. 3 where the side channel is part of the upper housing).
Regarding Claims 13-15, in reference to the device of McMahon in view of Havstad as applied to Claim 11 above, McMahon does not disclose wherein a distance d (See Annotated Fig. 3) between a lower end of the protruding structure and the top end of the float is 3-6 mm, 4.5-5.5 mm, or 5 mm (See Col. 5 Lines 39-40, the distance d is less than 3mm).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McMahon such that the distance d between the lower end of the protruding structure and the top end of the float be any distance, including 5 mm (which is in the range of 3-6 mm and is also in the range of 4.5-5.5 mm), because the distance d is a result effective variable such that changing the distance d to a specific value would yield the predictable result of generating aerosol at a desired particle size (See Col. 5 Lines 40-42). 

As to Claim 17, in reference to the device of McMahon in view of Havstad as applied to Claim 11 above, McMahon further discloses wherein a floor of the lower housing (See Annotated Fig. 3) is inclined so that a liquid (See Annotated Fig. 3) in the reservoir flows towards the centre of the lower housing (See Annotated Fig. 3, the bottom floor of the lower housing is inclined towards a center of the device, such that the liquid flows towards the longitudinal axis of the device).
As to Claim 18, in reference to the device of McMahon in view of Havstad as applied to Claim 11 above, McMahon further discloses wherein the opening for releasing the dispersed aerosol is arranged at a top of the upper housing above the predetermined space (See Annotated Fig. 3).
As to Claim 23, in reference to the device of McMahon in view of Havstad as applied to Claim 11 above, McMahon further discloses wherein a top of the support frame is lower than a top of the float (See Annotated Fig. 3, the tops of the spacers #63 are all below the top of the float #46).  

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Havstad and US Patent 9,566,211 to Brunner et al. (“Brunner”).
As to Claim 19, in reference to the device of McMahon in view of Havstad as applied to Claim 11 above, McMahon does not disclose wherein the float comprises a nozzle opening that is formed tapered downwards (See Annotated Fig. 3-Detail, the nozzle opening is not tapered).
However, Brunner discloses a device for releasing an aerosol (Fig. 1 #10 “mist bath device”), comprising a cylindrical upper housing (Fig. 6 #47 “upper part) comprising a protruding structure (Fig. 6 #64 “deflection device”), a cylindrical lower housing (Fig. 6 #48 lower part”) including a cylindrical bottom protrusion (Fig. 6 #58 “inner shell”) and a float (Fig. 6 #57 “outer shell”) that covers the 
Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McMahon in view of Havstad to have the float comprise a nozzle opening that is tapered downwards, as taught by Brunner, for the purpose of expelling fluid particles out of the nozzle opening at a desired angle towards a surface of the protruding structure and out of the device (Col. 9 Lines 52-61).
As to Claim 20, in reference to the device of McMahon in view of Havstad and Brunner as applied to Claim 19 above, Brunner further discloses wherein the sidewalls of the nozzle opening form an angle with the longitudinal axis of the device of 30°-34° (See Fig. 7, Col. 9 Lines 37-38).
As to Claim 21, in reference to the device of McMahon in view of Havstad and Brunner as applied to Claim 20 above, Brunner further discloses wherein the sidewalls of the nozzle opening form an angle with the longitudinal axis of the device of 31°-33° (See Fig. 7, Col. 9 Lines 37-38).
As to Claim 22, in reference to the device of McMahon in view of Havstad and Brunner modified by as applied to Claim 21 above, Brunner further discloses wherein the sidewalls of the nozzle opening form an angle with the longitudinal axis of the device of 32° (See Fig. 7, Col. 9 Lines 37-38).  

    PNG
    media_image1.png
    1099
    1124
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1102
    1296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    880
    764
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1067
    670
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752